DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informality: “the drive piston” in line 8 should read “the driver piston”.
Claim 6 is objected to because of the following informality: “one of a bulkhead” in line 2 should read “one bulkhead”.
Claim 14 is objected to because of the following informality: “one of a bulkhead” in line 3 should read “one bulkhead”.
Claim 18 is objected to because of the following informalities:
“pawl configured” in line 3 should read “pawl is configured”.
“fastener” in line 3 should read “nail” (because claim 9, from which claim 18 depends, recites “a plurality of nails” in line 6).
“piston which controls” in line 5 should read “piston controls”.
“feed pawl head,” in lines 6-7 should read “head of the feed pawl,”.
Claim 20 is objected to because of the following informality: “contact at” in line 9 should read “contact the at”.
Claim 22 is objected to because of the following informality: “chamber feed is” in line 2 should read “chamber is”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17, 20, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites the limitation "the plenum chamber" in lines 5-6. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “a plenum chamber”.
Claim 20 recites the limitation "the at least one fastener," in lines 7-8. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “at least one nail,” (because claim 9, from which claim 20 depends, recites “a plurality of nails” in line 6). Note that the term “fastener” in line 9 of claim 20 should read “nail” if this change is made.
Claim 24 recites the limitation "the feed piston pressure tube" in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “a feed piston pressure tube”.

Allowable Subject Matter
Claims 1-16, 18, 19, 21-23, 25-27 are allowed.
Claims 17, 20, and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art taken alone or in combination fails to disclose or render obvious a pneumatic fastening device, comprising: a driver piston configured at least in part within a driver cylinder; a driver blade driven by said driver piston to drive a fastener into a workpiece; a feed piston return chamber housing a feed piston; a valve that selectively feeds a compressed air to the driver piston to drive the driver blade and to the feed piston return chamber to move the feed piston, wherein the feed piston return chamber is free of an air that has flowed through at least a portion of the driver cylinder.
The combination of these limitations makes independent claim 1 allowable over the prior art and all claims which depend therefrom allowable over the prior art.
Regarding claim 9, the prior art taken alone or in combination fails to disclose or render obvious a pneumatic fastening device, comprising: a driver piston at least in part surrounded by a driver cylinder; a feed piston return chamber which houses a feed piston that drives a feed pawl to control the feed of a plurality of nails; a valve that selectively feeds a compressed air to the driver piston and to a feed piston pressure tube that provides the compressed air to the feed piston return chamber, wherein the compressed air feed to the feed piston pressure tube is free of an air that has flowed through at least a portion of the driver cylinder.
The combination of these limitations makes independent claim 9 allowable over the prior art and all claims which depend therefrom allowable over the prior art.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent documents listed on the PTO-892 form teach limitations of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:00AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TANZIM IMAM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731